Citation Nr: 0119123	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  96-44 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for an ulcer disorder.

3.  What evaluation is warranted for post-traumatic stress 
disorder, from November 20, 1995?


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  He was a highly decorated air crewman involved in 
antisubmarine warfare in the Atlantic Theater during World 
War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In June 1996, the RO denied service 
connection for gastrointestinal disabilities to include 
ulcers.  Service connection was granted for post-traumatic 
stress disorder (PTSD) and this disability was initially 
evaluated as 10 percent disabling from November 20, 1995.  
The veteran appealed the denial of service connection and the 
evaluation of his PTSD.  An increased evaluation to 30 
percent disabling was granted in April 1997 and made 
effective from July 1, 1996.  Finally, the RO granted a 50 
percent evaluation for PTSD in January 1999 and this award 
was made effective from March 12, 1998.

The Board issued a decision on these matters in October 1999.  
It was determined by the Board that the veteran had failed to 
submit a well-grounded claim, under the provisions at 
38 U.S.C.A. § 5107 that existed at that time, for service 
connection for an ulcer disorder.  In addition, the Board 
denied service connection for gastritis on the merits of that 
claim, and found that an evaluation of 50 percent, but not 
more, was warranted for the veteran's PTSD effective from 
July 28, 1997.  The veteran appealed these decisions to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court subsequently issued an order granting, in part, a 
joint motion to vacate the Board's October 1999 decision and 
remanding the case for further development.

As previously noted in the Board's October 1999 decision, the 
veteran was diagnosed with tremors in his upper extremities, 
particularly the right hand, during VA psychiatric 
examinations in 1997 and 1998.  It was not clear, however, 
whether the tremors are related to service or to the 
veteran's service-connected PTSD.  This issue is again 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  All evidence required for an equitable determination of 
the evaluation of the veteran's service-connected PTSD for 
the period from November 20, 1995 to May 27, 1998 has been 
obtained.

2.  For the period from November 20, 1995, to June 30, 1996, 
the evidence indicates that PTSD was characterized by 
symptoms of mild social and industrial impairment; and by 
mild or transient symptoms resulting in occupational and 
social impairment.

3.  For the period from July 1, 1996 to June 15, 1997, the 
evidence indicates that PTSD was characterized by definite 
social and industrial impairment; and by decreased work 
efficiency and intermittent periods of an inability to 
perform occupation tasks.

4.  For the period from June 16, 1997 to May 27, 1998, the 
evidence indicates that PTSD was characterized by 
considerable social and industrial impairment; and by reduced 
reliability and productivity with difficulty in establishing 
and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  A 10 percent evaluation, but not more, is warranted for 
PTSD for the period from November 20, 1995, to June 30, 1996.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 4.129, 4.130, 4.132, Diagnostic Code 9411 (1996);  
38 C.F.R. §§ 3.321(b)(1), 3.400, 4.125, 4.130, Diagnostic 
Code 9411 (2000).

2.  A 30 percent evaluation, but not more, is warranted for 
PTSD for the period from July 1, 1996 to June 15, 1997.  
38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 4.129, 4.130, 
4.132, Diagnostic Code 9411 (1996);  38 C.F.R. 
§§ 3.321(b)(1), 3.400, 4.125, 4.130, Diagnostic Code 9411 
(2000). 

3.  A 50 percent evaluation, but not more, is warranted for 
PTSD for the period from June 16, 1997 to at least May 27, 
1998.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 4.129, 
4.130, 4.132, Diagnostic Code 9411 (1996);  38 C.F.R. 
§§ 3.321(b)(1), 3.400, 4.125, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's service medical records reveals 
that they are negative for any complaints of, or treatment 
for, a psychiatric disorder.

Associated with the claims file are private treatment records 
for the period from August 1977 to May 1984.  These records 
do not discuss any psychiatric problems or diagnoses for any 
type of psychiatric disability.

Associated with the claims file are statements from the 
veteran's spouse and sister-in-law, received in December 
1995.  The statements note that the veteran was different and 
more nervous after his military service than he was before 
service.

The veteran was afforded a VA internal medicine examination 
in February 1996.  This examiner did not provide any 
diagnosis for a psychiatric disability.

The veteran was also afforded a VA psychiatric examination in 
February 1996.  He related that, subsequent to his discharge, 
he had ongoing anxiety, some stomach distress, and 
irritability and moderate sleep disturbance and that he was 
particularly sensitive.  He said that he was treated for 
anxiety disorder for approximately a year after he was 
discharged at a VA facility in California.  He stated that he 
continued to have some gastrointestinal distress which began 
in the military service and resulted in the surgical removal 
of a portion of his gastrointestinal tract some four to five 
years subsequent to service.  The examiner reported that the 
veteran was friendly and cooperative and showed no indication 
of misrepresentation.  He was oriented times three.  He could 
reach a goal idea without difficulty.  His mood was stable 
and his affect showed no depression; however, he did show 
some moderate to mild anxiety.  His ability to do abstract 
conceptualizations was intact, as was his fund of general 
information.  He denied any delusions or hallucinations and 
gave no history of suicidal ideation.  Obsessive-compulsive 
symptomatology was absent and there appeared to be no 
underlying thought disturbance.  The examiner opined that the 
veteran's insight and judgment were undisturbed.  The 
examiner further stated that the veteran developed stress 
during service and that the stress was characterized by 
symptoms of PTSD and generalized anxiety disorder.  The 
symptomatology persisted since his discharge and gradually 
diminished in severity.  The examiner stated that the affect 
on his interpersonal functioning and employment was mild.  
The pertinent diagnosis was chronic PTSD, mild, with 
generalized anxiety features.

In a rating decision dated in June 1996, the RO granted 
service connection for PTSD and assigned a 10 percent rating.  
The rating was made effective on November 20, 1995.  The RO 
received on July 1, 1996, a notice of disagreement (NOD) with 
it's June 1996 evaluation.  It was claimed by the 
representative that the veteran's psychiatric disorder had 
gotten worse "over the past several months."

The veteran was afforded a VA general medical examination in 
January 1997.  This examiner did not provide any detailed 
symptomatology or diagnosis for a psychiatric disorder.

The veteran was afforded a VA psychiatric examination in 
January 1997 by the same examiner as the February 1996 VA 
examination.  The examiner noted that the veteran was no 
longer bothered by nightmares, depression, loss of general 
interest, and problems with sleep or feelings of 
foreshortened future.  However, he still had problems with an 
ongoing state of tension, particularly muscle tension with 
heightened anxiety, irritability, chronic stress sensitivity 
and intolerance which appeared to have heightened in 
intensity over the last several years.  The examiner noted 
that the veteran had been retired since 1982 after a long 
employment with a single organization.  The examiner noted 
that a review of the veteran's employment indicated that he 
suffered from a mild to moderate impairment because of 
tensions.  The examiner noted that the veteran was not 
currently employed and was not employable partly due to his 
PTSD and anxiety disorder, as well as due to diminished 
hearing and hearing impairments, and diminished vision due to 
a diabetic condition.

Mental status examination reflected that the veteran was 
friendly and cooperative.  His affect showed no marked 
depression, however, there was at least moderate anxiety, 
with some muscle tension and some increase in motor movements 
shown throughout the interview.  His mood was well modulated.  
He was slightly distracted by reoccurring thoughts during the 
evaluation, but was able to hold main concepts and reach goal 
ideas.  The veteran's inability to hear the first words in a 
conversation contributed to his irritability.  There was no 
evidence of any underlying psychotic thought process.  He 
denied any hallucinations, delusions, or suicidal ideation.  
His fund of general information was good, as was abstract 
conceptualization.  Recent and remote memory showed no 
erosion despite problems with recent memory retrieval.  
Judgment and insight were not impaired.  The examiner noted 
that he had previously described the veteran's symptomatology 
as mild.  However, his symptomatology had shown a steady 
incline in severity.  The examiner stated that it was his 
impression that the veteran's PTSD and anxiety, with its 
prominent associated muscle tension and stress intolerance, 
had become more marked.  There had been a contribution to 
this from his hearing deficit, as well as some ongoing 
gastrointestinal disturbance that appeared to be anxiety 
related, and which had a long history going back to his 
period of service.  The diagnoses were chronic, moderate, 
PTSD, with generalized anxiety features including anxiety, 
irritability, stress sensitivity and intolerance; and an 
intestinal problem per history, treated.

In light of the January 1997 examination results, the RO, in 
an April 1997 rating decision increased the rating for PTSD 
to 30 percent, effective from July 1, 1996.

A letter was received by VA from the veteran's attorney on 
June 16, 1997.  He indicated that the veteran's "service 
connected disability has worsened over the past several 
months."  Another letter was received from the attorney on 
July 28, 1997, and expressed disagreement with the 30 percent 
evaluation.  It was indicated that the veteran was 
"experiencing a worsening of his condition[s]." 

Associated with the claims file are VA outpatient treatment 
records for the period from October 1996 to February 1997.  
These records do not reflect any treatment pertaining to the 
veteran's psychiatric problems.

The veteran was afforded another VA psychiatric examination 
in September 1997.  He related a history of wartime 
experiences, recalling them, "as if it were yesterday."  
The veteran listed his most severe current "stressor" as a 
right hand tremor.  Objectively the veteran was dressed 
appropriately, he was neat and clean, and he looked younger 
than his stated age.  He had a wide range of affect and was 
sad with feelings of helplessness, shame and anxiety over 
behaviors involving his tremorous right hand.  He was fully 
oriented.  His recent memory was impaired but he could recall 
past events.  He talked in a loud voice and fast with no 
indication of racing thoughts, although he reported such 
thoughts at night.  He was alert, and somewhat hyper.  He 
denied suicidal or homicidal ideation, as well as delusions 
and hallucinations.  Abstract ability was good, and judgment 
and insight were intact.  The examiner's diagnosis was 
moderate chronic PTSD, with increasing severity in social and 
occupational functioning.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned with the comments that it was 
due to insomnia, and more difficulty in social functioning.  
The examiner said that the veteran was beginning the process 
of avoidance, irritability and anger and that he was ashamed 
of his tremors and feelings of reliance on others.

In a February 1998 rating decision, the RO confirmed and 
continued the 30 percent rating for PTSD.  In March 1998, the 
veteran's attorney objected to the adequacy of the September 
1997 VA PTSD examination contending that the examination was 
conducted by a social worker without the benefit of review by 
a supervising physician.

The veteran was then afforded a VA psychiatric examination in 
May 1998.  The examination was conducted by the same 
psychiatrist as the February 1996, and January 1997 VA 
examinations.  The examiner noted that, in recent years, the 
veteran had suffered from an increased hearing loss and had 
developed some tremor of both upper arms but particularly the 
right arm which had become more pronounced.  He showed an 
increase in mood fluctuation and irritability which had 
become particularly prominent over the last year.  The 
examiner noted that this might represent the emergence of a 
late bipolar type of disorder that had been at abeyance up 
until that time.  The veteran's wife reported that he 
appeared much more depressed and agitated than he had been 
previously.  On mental status examination, the examiner 
reported that the veteran appeared on time and appropriately 
dressed.  He was friendly and cooperative throughout; 
however, he talked in a very loud voice and, at times, was 
quite irritable and showed marked mood shifts.  His affect 
was one of moderate anxiety and moderate depression with 
demonstrations of self-incrimination.  He was able to follow 
a goal idea with some difficulty.  There were forays into 
other things and the examiner regarded this as some 
tangentiality.  There appeared to be no basic underlying 
thought disorder.  The veteran was well oriented times three.  
His fund of general information was fairly good.  His 
abstract conceptualization was within normal limits.  His 
recent and remote memory showed some mild erosion of recent 
memory.  There was no evidence of any hallucinations, 
delusions, or suicidal ideation.  Moderate obsessive 
compulsiveness was noted, as was partially impaired insight.  
His judgment was primarily intact with some mild cognitive 
deficits.

In summary, the examiner noted that the veteran had a history 
of PTSD of at least moderate severity.  He noted that, 
earlier, there was prominent generalized anxiety 
symptomatology which continued to be seen.  Over the prior 
year the veteran had had increased difficulty with hearing 
loss, and there was an increase in his affective lability 
with irritability, mood shifts, and some agitation.  This 
represented some hyperlability or possibly a manic component.  
It was noted that medications had not been addressed to his 
anxiety or his tremor, nor to his emerging mood disorder.  
The examiner said that the veteran was disabled, unable to 
work, and recommended further medical evaluation and 
treatment for his upper extremity tremor, and affective 
disorder.  The diagnosis was chronic, moderate, PTSD.  The 
stressors were listed as moderately severe and the examiner 
assigned a GAF score of 60.

By rating decision of January 1999, the RO increased the 
evaluation for PTSD to 50 percent disabling.  The increased 
rating was effective from March 12, 1998.

II.  Analysis

Evaluation of PTSD.

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist, at least through May 1998.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO has obtained the veteran's service medical 
records and all identified post-service treatment records 
dated since the receipt of his claim in November 1995.  While 
it appears that treatment records from the Long Beach, 
California, VA Medical Center (VAMC) have not been obtained, 
these records are irrelevant to a determination on the 
evaluation of the veteran's service-connected PSTD since 
November 1995.  He claimed that this treatment was received 
"shortly after his separation from active duty" for a 
stomach disorder, and therefore, would have no bearing on a 
determination of the current severity of his PTSD.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (In 
connection with a search for documents, this duty is limited 
to specifically identified documents that, by their 
description, would be facially relevant and material to the 
claim.)

The veteran has not alleged that he has received any type of 
treatment for his PTSD beyond the VA psychiatric examinations 
of record.  The representative has argued that the September 
1997 VA psychiatric examination was inadequate for rating 
purposes, as it was not conducted by a psychiatrist.  The 
examination report indicates that it was conducted by a 
licensed social worker, a recognized healthcare professional.  
The Board is required to consider all medical evidence of 
record that is from a competent source, and it is the Board's 
determination that the examination of September 1997 was 
prepared by a competent healthcare professional working the 
in field of psychiatry.  See Culver v. Derwinski, 3 Vet. App. 
292, 298 (1992).  Moreover, the RO provided the veteran with 
a subsequent examination in May 1998 conducted by a 
psychiatrist that virtually confirmed all of the findings of 
the September 1997 examination.  As there are multiple VA 
medical opinions discussing the severity of the veteran's 
PTSD at various points during the development of this case 
from November 1995 to May 1998, the Board finds that there is 
more than ample medical evidence to make a decision for this 
period.

By virtue of the September 1996 statement of the case (SOC) 
and subsequent supplemental statements of the case (SSOC) 
issued during the pendency of this appeal, the veteran and 
his representative were given notice of the information, 
medical evidence, and/or lay evidence required to 
substantiate his claim for an increased evaluation.  VA has 
made substantial efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran pertinent to the 
evaluation of his PTSD during this period has been obtained 
and associated with the claims file.  The veteran has not 
asserted that he received vocational rehabilitation, Workers' 
Compensation, or Social Security Administration (SSA) 
disability benefits, nor has he expressed a desire to appear 
before VA at a hearing.  The veteran and his representatives 
have availed themselves of the opportunity to present 
argument regarding his claim in written statements to include 
his substantive appeal.  Thus, the veteran has been presented 
with more than adequate opportunities to argue his 
contentions and the applicable law and regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Considering these 
facts, appellate review is appropriate at this time.

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The effective date of an 
evaluation and award of compensation based on an original 
claim or a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. §  5110(a) (West 1991); 38 C.F.R. § 3.400 
(2000).  The earliest date an increased evaluation may be 
awarded, is the date of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  Effective November 7, 1996, the VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM-IV).  38 C.F.R. § 4.125.  The new criteria for 
evaluating service connected psychiatric disability are 
codified at 38 C.F.R. § 4.130 (2000).  The new rating 
criteria are sufficiently different from those in effect 
prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  In light of Karnas, the Board will 
proceed to analyze PTSD under both sets of criteria.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 10 
percent rating was assigned for symptoms that were less than 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating was warranted 
when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was for consideration where 
the veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Finally, a 70 percent rating was applicable where the ability 
to establish or maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c).

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. § 
4.130 (2000), a 10 percent rating is assigned for 
occupational social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Finally, a 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessed rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 51 
- 60 is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.

In reviewing the evidence of record the Board notes that the 
veteran has not reported that he ever received ongoing 
inpatient or outpatient treatment for his psychiatric 
problems.  Thus, the only objective medical evidence on the 
status of his symptomatology is his VA psychiatric 
examinations.  The veteran was initially diagnosed with PTSD 
in February 1996.  The examiner reported the veteran's 
symptomatology as mild.  The only apparent symptomatology 
noted at that time was mild to moderate anxiety and these 
symptoms were found to have only a mild effect on the 
veteran's interpersonal and industrial relationships.  
Evaluating the symptomatology evidenced on this examination 
under the old criteria, at the time, the veteran was entitled 
to no more than a 10 percent evaluation.  The description of 
the veteran's anxiety did not rise to distinct and 
unambiguous symptoms that were definitely large in degree.  
The veteran's anxiety was not found to be more then moderate 
in degree, and this finding was ambiguous as this symptom 
could apparently have periods of only mild severity.  A 30 
percent evaluation under the new criteria is also not 
warranted.  The February 1996 examination specifically found 
that the veteran did not exhibit symptoms of depressed mood, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.  The veteran's anxiety, at that time, was 
found to have only a mild effect on his functional ability 
and there is no indication that these symptoms resulted in 
intermittent periods of an inability to perform occupational 
tasks, which does not meet the new criteria for a 30 percent 
evaluation.  Thus, the Board finds that the RO's June 1996 
evaluation of the veteran's PTSD as 10 percent disabling was 
appropriate as the veteran's symptomatology was not more than 
mild, or transient in nature.  According to the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the effective date 
of this evaluation was appropriately set on the date of 
receipt of the veteran's original claim, that is November 20, 
1995.

Subsequently, the veteran was examined in January 1997.  The 
nature of the veteran's symptomatology was then found to be 
moderate.  The examiner found no evidence of nightmares, 
depression, loss of general interest, sleep disturbance, 
feelings of a foreshortened future, psychosis, or suicidal 
ideation.  There also appeared to be no abnormalities with 
the veteran's fund of information, conceptualization, mood, 
judgment, or insight.  The veteran was "slightly" 
distracted do to reoccurring thoughts, and had problems with 
the "retrieval" of recent memories.  However, his recent 
and remote memory was intact.  The distinct symptomatology 
found in the veteran included tension, anxiety, irritability, 
and chronic stress sensitivity and intolerance.  The examiner 
concluded that the PTSD symptoms had increased since the 
February 1996 examination, and were now moderate in degree.  
However, it was opined that the veteran's inability to hear 
contributed to his irritability.  The examiner also opined 
that the veteran was presently unable to work due to multiple 
disabilities, that also included hearing problems, vision 
problems, and diabetes.  The diagnosis was chronic, 
"moderate" PTSD.  

It is determined by the Board that the symptomatology noted 
in the January 1997 examination warrants a 30 percent 
evaluation under both the old and new criteria.  However, a 
50 percent evaluation under the old and the new criteria is 
not warranted based on this examination.  Regarding the old 
criteria, and the examiner found him unable to work.  
However, the symptoms related to his psychiatric disorders 
alone were specifically identified as moderate in degree.  
Thus, the psychiatric symptoms standing alone, did not result 
in a considerable impairment of either industrial or social 
adaptability.  The symptoms described in January 1997 more 
clearly fit a finding of definite impairment, that is, a 
disability that is more than moderate but less than rather 
large.  This is so as the January 1997 examiner clearly 
indicated these symptoms were moderate in severity.  Turning 
to the new criteria, there is no objective findings in 
January 1997 that the veteran suffered with flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
or impaired abstract thinking.  While the veteran did have 
problems with retrieval of recent memory, it appeared that 
his actual memory was still intact.  The veteran did have 
disturbances of motivation and mood, however, this 
psychiatric symptomatology was found to have only a moderate 
degree of severity.  The Board finds that these psychiatric 
symptoms, standing alone, did not result in a permanent 
difficulty in establishing and maintaining effective social 
or industrial relationships.  Instead, these symptoms appear 
to result in intermittent periods of an inability to work or 
socialize.  Therefore, the Board can find no basis to justify 
a higher rating for the veteran based on the January 1997 
examination results.  The effective date of the 30 percent 
evaluation was set on July 1, 1996.  This was the first 
indication received by VA since the veteran's February 1996 
examination that his symptomatology had worsened.  There is 
no medical evidence or detailed lay statement prior to 
February 1996 that described the veteran's increased 
symptomatology.  Since the Board cannot factually ascertain 
that the veteran's increased symptomatology began prior to 
the January 1997 examination, the effective date of the 
increased evaluation to 30 percent disabling must be set on 
July 1, 1996, the date of receipt of claim for an increased 
evaluation.

The veteran received VA psychiatric examinations in September 
1997 and May 1998 on the basis of the veteran's claim of 
increased symptomatology.  

A VA examination in September 1997 described the veteran's 
symptomatology as moderate but increasing in severity.  His 
psychiatric symptomatology included recurring thoughts about 
his wartime experiences; feelings of sadness, helplessness, 
shame, and anxiety; impaired recent memory; and "some" 
hyperactivity.  Follow-up examination in May 1998 indicated 
that the veteran had increased symptoms during the past year 
of mood fluctuations, irritability, depression, and 
agitation.  He was found to be quite irritable and showed 
marked mood swings during the interview.  There was also 
moderate anxiety and depression, some difficulty in following 
a goal idea, tangentiality in his conversation, mild erosion 
of recent memory, partially impaired insight, and some mild 
cognitive deficits regarding judgment.  It was opined by the 
examiner that the veteran might have an emerging bipolar 
disorder and had moderately severe obsessive-compulsiveness.  
Overall, the veteran's PTSD symptomatology was opined to be 
moderate severity and the examiner assigned a GAF score of 
60.  It is noted that the examiner of May 1998 noted 
moderately severe "stressors" in the past year.  This is 
not a finding regarding the veteran's level of symptomatology 
and it is noted that some of the noted stressors are from 
physical disabilities that are not part of the current 
appeal.

The symptomatology indicated in the examinations of September 
1997 and May 1998 warrant an evaluation of 50 percent 
disabling under both the old and new criteria.  It is noted 
by the Board that the examinations of January 1997 and May 
1998, both conducted by the same examiner, label the 
veteran's PTSD symptoms as moderate.  However, the September 
1997 and May 1998 symptomatology is clearly indicated to be 
more far ranging than in January 1997.  As the diversity of 
the veteran's symptomatology has increased, although the 
overall level of most of these symptoms might be of a 
moderate degree, the Board finds under the doctrine of 
reasonable doubt, that a 50 percent evaluation more closely 
approximates the level of the veteran's psychiatric 
disability, especially under the new criteria.  However, a 70 
percent evaluation is not warranted.  

Regarding the old criteria, while the veteran reported 
difficulty with interpersonal relationships and employment, 
the record indicates that he has been able to maintain his 
marital relationship since World War II, and is retired from 
a job with the same employer that he was able to maintain 
over many years.  While specific symptoms were noted to be 
"marked" or "moderately severe", the May 1998 examiner 
provided a medical opinion on the veteran's overall level of 
symptomatology which was moderate.  He further illustrated 
his opinion on the level of the veteran's overall disability 
picture by assigning a GAF score of 60, which DSM-IV defines 
as moderate symptoms or moderate difficulty in social and 
occupational functioning.  Thus, it is clear by the most 
recent medical opinion that the veteran's PTSD has not 
resulted in severe social or industrial inadaptability.

Turning to the new criteria, the most recent examinations do 
not indicate that the veteran suffers with suicidal ideation, 
near continuous panic, impaired impulse control, spatial 
disorientation, or neglect of personal appearance or hygiene.  
There is some evidence in September 1997 and May 1998 
regarding the symptomatology discussed by the new criteria 
for a 70 percent evaluation.  He was found to have moderately 
severe obsessive-compulsive behavior, which the Board will 
assume is related to his service-connected psychiatric 
disorders, and could be compared to "obsessed rituals" 
under the new criteria.  However, the description of the 
level of severity provided by the examiner for most of the 
indicated symptoms reveal that such a 70 percent evaluation 
is not warranted.  These symptoms included "some" 
tangentiality in his thoughts, "mild" erosion of recent 
memory, "partially" impaired insight, and "mild" cognitive 
deficits.  The veteran was also found to have "moderate" 
depression, however, there is no indication by either the lay 
claims or the examiner's findings that this symptom was near 
continuous and interfered with the veteran's ability to 
function independently.  Based on the examiner's description 
of the individual symptoms, his opinion that the overall 
severity of the veteran's PTSD is moderate in degree, and the 
assignment of a GAF score of 60, the Board finds that the 
PTSD had only resulted in a moderate disability as of May 
1998.  As noted above, the veteran apparently has been able 
to maintain interpersonal relationships with his family, in 
particular his spouse, and therefore has not shown an 
inability to maintain effective relationships.  Based on this 
analysis, the Board finds that as of May 1998 the veteran was 
entitled to no more than a 50 percent evaluation for PTSD.

As previously noted, there is no lay or medical evidence 
dated between January 1997 and September 1997.  Thus it is 
again impossible for the Board to factually ascertain that 
the veteran's increased symptomatology, that is at a 50 
percent evaluation, began prior to the September 1997 
examination.  However, a letter was received from the 
veteran's attorney on June 16, 1997 that indicated the 
veteran's PTSD symptomatology had become worse.  This is the 
first correspondence from the veteran or his representative 
since the issuance of the April 1997 rating decision 
assigning a 30 percent evaluation.  The Board will view this 
correspondence as a claim for an increased evaluation and 
under the provision of 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400, therefore, the effective date of the increased 
evaluation to 50 percent disabling must be set on June 16, 
1997, the date of receipt of claim.

The Board is aware that a VA psychiatrist has opined that the 
veteran was unemployable on the January 1997 and May 1998 
examination reports.  However, that assessment, at least in 
January 1997, included nonservice-connected disabilities as 
part of the overall disability evaluation.  While the opinion 
of May 1998 was more vague on the matter of what disabilities 
had contributed to the veteran's inability to maintain 
employment, this was provided by the same examiner who had 
conducted the January 1997 examination.  In fact, the May 
1998 examination identified the veteran's multiple physical 
disorders discussed in January 1997 and, in addition, 
identified emerging psychiatric disorders not part of the 
service-connected PTSD.  It is also indicated that the 
overall severity of the veteran's PTSD was found to be only 
moderate in degree on both examinations, thus it appears that 
the significance of the PTSD had not increased in 
contributing to his inability to work.  Based on this medical 
evidence, the Board finds, that standing alone, the veteran's 
PTSD has not resulted in an inability to maintain employment.  
The Board again notes the same examiner's assessment of the 
PTSD symptomatology as moderate and the GAF score of 60 in 
support of its conclusion.

It is further determined that the veteran's PTSD is not of 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  There is 
no evidence that the veteran receives ongoing treatment for 
his PTSD, let alone that he has ever been hospitalized for 
these symptoms.  As noted above, objective medical opinion 
has determined that the veteran's PTSD is only moderate in 
degree.  Therefore, standing alone, this disorder has not 
resulted in a marked interference with his ability to work.  
It is the Board's determination that evaluations under the 
rating schedule have not been rendered impractical by the 
circumstances of the veteran's PTSD.  Thus, a referral for an 
extra-schedular evaluation is not warranted in the current 
case.  See 38 C.F.R. § 3.321(b)(1).

The Board notes that the veteran, through his attorney, has 
continually sought new examinations throughout the course of 
this appeal by asserting that his service-connected 
disabilities had become worse.  The Board further notes that 
such requests were not accompanied by any objective evidence 
but rather, were based only upon a bare assertion.  As noted 
above, many of these letters used what appears to be mere 
boilerplate to allege that the veteran's psychiatric disorder 
had gotten worse "over the past several months."  The RO 
accommodated the veteran's requests with, in the Board's 
opinion, thorough and complete examinations.  Moreover, the 
issue of entitlement to a new compensation examination is an 
ancillary issue to the veteran's underlying claim of 
entitlement to a higher rating for his disabilities; it is 
not a separately appealable issue.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that assertions by a claimant that his disability has 
increased, without benefit of some evidence to indicate that 
there had been a material increase in the disability, are not 
sufficient to trigger a VA examination.  Glover v. West, 185 
F.3d 1328, 1333 (Fed. Cir. 1999), cert. denied, ___ U.S. ___; 
120 S.Ct. 1960 (2000).  In fact the Federal Circuit stated 
that, "A bald, unsubstantiated claim for an increase in 
disability rating is not evidence of a material change in 
that disability and is insufficient to trigger the agency's 
responsibility to request a examination."  Id. at 1333.  

Finally, the request for an independent medical opinion is 
not warranted by the evidence in this case.  The claim for a 
higher rating is judged by the results of the VA 
examinations, which are completely and wholly adequate for 
this purpose.  The appeal does not involve a question of such 
medical complexity or controversy as to necessitate an 
advisory medical opinion.  Moreover, the veteran has not set 
forth any factual predicate to indicate otherwise.  In fact, 
the same examiner has conducted three different examinations 
of the veteran over the appeal period and provided more than 
adequate context of the history and severity of the service-
connected disability.

Based on the above analysis, the Board finds that the 
evidence warrants an evaluation of 10 percent disabling from 
November 20, 1995 to June 30, 1996.  A 30 percent evaluation 
is warranted from July 1, 1996 to June 15, 1997.  Finally, a 
50 percent evaluation is warranted from June 16, 1997 to at 
least May 27, 1998.  Higher schedular evaluations are not 
warranted during these periods based on the preponderance of 
the medical evidence being against an increased evaluation.  
The evaluation of the veteran's PTSD from May 28, 1998 to the 
present time will be discussed in the following REMAND.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against evaluations 
higher than those awarded, that doctrine is not applicable 
regarding further increase.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

An evaluation in excess of 10 percent disabling for PTSD is 
denied for the period from November 20, 1995, to June 30, 
1996.  An evaluation in excess of 30 percent disabling for 
PTSD is denied for the period from July 1, 1996 to June 15, 
1997.  An evaluation of 50 percent disabling, but not more, 
is granted for the period from June 16, 1997 to at least May 
27, 1998.  These awards are subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

As noted above, the veteran's last VA psychiatric examination 
was conducted in late May 1998, almost three years ago.  Due 
to the age of this examination, and the past examiner's 
indications that PTSD symptoms were increasing over time, the 
veteran's current level of disability cannot be ascertained.  
Based on the lack of medical evidence since May 1998, the 
Board finds that the veteran should be given the appropriate 
VA examination to determine his current level of disability.  
See Gregory v. Brown, 8 Vet. App. 563, 570 (1996) (Where the 
veteran claims that his condition was worse than when 
originally rated, and available evidence is too old for 
adequate evaluation of his current condition, the duty to 
assist requires VA to provide him with a new examination).

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
the VA adjudication process.  In effect, this new legislation 
eliminates the requirement that a claimant must present a 
well-grounded claim before the duty to assist him is invoked.  
It was, in part, on the basis of this new legislation that 
the Court remanded this case for readjudication.  That is, as 
the new law could not have been followed by the RO during the 
pendency of this appeal, and as this law is more favorable to 
the appellant than the statute previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service.  Id.

As noted above, the Court remanded this case to the Board for 
initial consideration of the new legislation.  Substantial 
development of this case has already been conducted, and the 
Board takes this opportunity to thank the RO for their 
diligent efforts.  However, it was found by the Court that 
the May 1997 gastrointestinal examination failed to provide 
an adequate opinion regarding the etiology of the veteran's 
gastritis.  On remand, the veteran must be provided with an 
examination that would elicit such an opinion.

Regarding the claim for service connection for an ulcer 
disorder, the veteran claimed on examination in January 1997 
that he had under gone surgery soon after leaving the 
military for a stomach ulcer at the Long Beach, California, 
VAMC.  The veteran's abdomen was normal at an October 1945 
discharge physical examination.  The veteran claims that he 
was treated for a stomach ailment "shortly after" his 
discharge that he was told was an ulcer.  Associated with the 
claims file are treatment records from the VA hospital in 
Long Beach dated from January to February 1951.  The records 
also include a referral from a U. S. Navy physician dated in 
January 1951.  These records, however, provide no reference 
to any evaluation for a stomach ailment or ulcers.  On 
multiple gastrointestinal examinations conducted in recent 
years, his examiners have failed to find any evidence of a 
current ulcer disorder.  Under the new provisions of 
38 U.S.C. § 5103A(a)(2), VA is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
While the veteran has not been diagnosed with a current ulcer 
disorder, the February 1996 examiner did provide a diagnosis 
of status post, or history of, duodenal ulcer and related 
surgery.  This raises the possibility that the residuals, 
such as surgical scars, of the veteran's prior ulcer disorder 
could be substantiated as service-connected.  Thus, the VA 
treatment records from the Long Beach VAMC are pertinent to 
this claim and VA must assist the veteran in the retrieval of 
these records until further assistance is shown to be futile.  
Therefore, further development of the VA medical records is 
required and a VA examination must be provided to the veteran 
to determine if, in fact, any ulcer residuals still exist and 
whether they are related to his military service.

The Board takes this opportunity to inform the veteran and 
his representative that a competent medical nexus opinion is 
required to substantiate his claim that any current gastritis 
or residuals of an ulcer disorder are the result of his 
military service.  Without such medical evidence, his claim 
will likely be denied.  The Board further notes that it is 
the veteran's responsibility to present and support a claim 
for benefits, to include providing information on pertinent 
medical records and reporting for a requested VA examination.  

Therefore, in order to ensure that the record is fully 
developed, and to ensure compliance with the more stringent 
requirements of the Veterans Claims Assistance Act of 2000, 
this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
PTSD, an ulcer disorder, and/or 
gastritis.  Based on his response, the RO 
should attempt to procure copies of all 
treatment records which have not 
previously been obtained from identified 
treatment sources.  The RO should contact 
the VAMC in Grand Island, Nebraska, and 
specifically request all treatment 
records dated from February 1997 to the 
present time.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.  The Veterans 
Claims Assistance Act of 2000, demands 
that efforts to secure records in the 
possession of the 
U. S. Government must continue until the 
RO is reasonably certain these records do 
not exist or further efforts would be 
futile.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  The RO should again contact the VAMC 
in Long Beach, California, and request 
legible copies of all of the veteran's 
1951 treatment records.  The VAMC should 
specifically be requested to ascertain 
whether there is any evidence or 
treatment records available regarding the 
veteran's claimed ulcer surgery at that 
location "shortly after" October 1945.  
If such records cannot be located at the 
VAMC in Long Beach, this facility should 
be asked to provide information on the 
possible (storage) location of this 
evidence.  All identified leads must be 
followed up.  Efforts to secure these 
records must continue until the RO is 
reasonably certain these records do not 
exist or further efforts would be futile.  
If the RO is unable to secure these 
records, then it must inform the veteran 
of this circumstance in accordance with 
the itemized instructions of Paragraph 1.

3.  The RO should review the claims file 
and determine if further development of 
the veteran's service medical records is 
warranted under the provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475, § 3.  If so, then the 
NPRC or any other appropriate agency must 
be contacted to obtain these records.  If 
not, then the RO must provide a detailed 
reasons and bases for the record.  
Efforts to secure these records must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If the 
RO is unable to secure these records, 
then it must inform the veteran of this 
circumstance in accordance with the 
itemized instructions of Paragraph 1.

4.  After the above development has been 
completed, the veteran should be afforded 
the appropriate VA examinations to 
determine the current nature and etiology 
of any demonstrated gastritis and/or 
residuals of an ulcer disorder.  All 
indicated testing in this regard should 
be performed and the claims folder should 
be made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner is requested to 
express opinions on the following 
questions:

a.  Is it at least as likely as not 
that gastritis is the result of, or 
chronically aggravated by, disease 
or injury incurred in active 
service?  

b.  Is there any objective evidence 
that the veteran underwent prior 
surgery to repair a stomach ulcer?  
If so, please describe in detail any 
current residuals of this surgery.  
If residuals of the surgical repair 
of the stomach ulcer exist, is it at 
least as likely as not that any 
demonstrated ulcer or residuals 
thereof are the result of, or 
chronically aggravated by, disease 
or injury incurred in active 
service?

A complete rationale for all opinions 
expressed must be provided.  The 
examination report should be typed.

5.  The veteran should also be afforded 
the appropriate VA examination to 
determine the current severity of his 
service-connected PTSD.  The purpose of 
this evaluation is to determine the 
degree of disability associated with the 
veteran's PTSD.  The claims folder must 
be reviewed by the examiner in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must 
comment on the nature and extent of any 
occupational and social impairment, to 
include evidence of reduced reliability 
or productivity due solely to PTSD.

A GAF score for each psychiatric disorder 
diagnosed which is consistent with DSM-IV 
must also be assigned.  The physician 
must define the score assigned.  The 
examiner must discuss what degree of any 
social and industrial impairment is a 
result of the PTSD.  If the veteran's GAF 
score is different from the previous 
score of 60 assigned during the May 1998 
VA examination, the examiner must explain 
the difference between the two scores.  
The report should be typed.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

7.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  Thereafter, the RO should again 
review the veteran's claims for service 
connection for gastritis and an ulcer 
disorder, and an increased evaluation for 
PTSD effective from May 28, 1998.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See 38 U.S.C. 
§ 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



